SULLIVAN, J.
Epitomized Opinion
Green-Babcock Co. obtained a judgment in the municipal court against Elliott upon a written guarantee for goods delivered to the United Markets. The guarantee contained the following language: “In line with our conversation had in our office with your Mr. Green, Mr. Heckler and Mr. Arnett several days ago I wish to advise that I will guarantee payment of the current shipments” etc. The trial court admitted evidence of the conversations and also admitted in evidence as indebtedness against the United Markets a personal account against Elliott, the guarantor. On proceedings in error the appeals court reversed the judgment and remanded cause for further proceedings, holding:—•
1. When there is no ambiguity to be explained in the written guarantee, oral evidence of conversation referred to in the document is inadmissible.
2. It is error for the court to consider the personal account of the guarantor as evidence of indebtedness against the party for whose benefit the guarantee runs.
3. The court committed error in the admission of evidence prejudicial to the rights of Elliott.